Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
The following comments are responsive to the Amendment and Remarks filed under the After Final Consideration Pilot Program 2.0 received 14 April 2022. Claims 1-33 remain pending and presently under consideration in this application. 

Applicants’ amendment proposes reciting the following newly added limitations to each of the independent claims 1 and 32:
    PNG
    media_image1.png
    94
    861
    media_image1.png
    Greyscale
and
    PNG
    media_image2.png
    497
    591
    media_image2.png
    Greyscale
.
The aforementioned amendment to each of the independent claims 1 and 32 requires further consideration and a structure search which cannot be completed in the time allotted, even under the After Final Consideration Pilot Program 2.0.
Also, the aforementioned amendment to claim 1 does not materially reduce and/or simplify the issue for appeal, and in fact, introduces new considerations, including but not limited to the following issues under as follows, which cannot be completed in the time allotted, even under the After Final Consideration Pilot Program 2.0. 
The aforementioned amendment to claim 1 introduces a new consideration in claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, since the process for producing a liquid-crystalline medium of claim 21 fails to particularly point out and distinctly claim the stabilizing compounds added to claim 1.
The aforementioned amendment to claim 1 introduces a new consideration in each of claims 30 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. The scope of the protection sought is not clear since both claims 30 and 31 recite “further comprising a stabilizer” (emphasis added), and the proposed amendment requires “at least one” of the two recited stabilizing compounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722